Citation Nr: 1211070	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-47 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for a right eye disability, pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel

INTRODUCTION

The Veteran had service from October 1943 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of the hearing has been associated with the claims file.

It appears that the issue of entitlement to service connection for a skin condition of the face has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a compensable rating for the service-connected right eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss as likely as not had onset as a result of service.
CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss has been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran seeks service connection for bilateral hearing loss.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz ) is 40 decibels or greater; or when the auditory thresholds for at least these of these relevant frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his hearing loss is the result of serving aboard ships and sweeping for and detonating mines during service.  Specifically, he testified that his duties included lookout missions in the Marshall and Gilbert Islands sweeping for mines.  If live mines were found, he detonated them.  

Hearing protection was not provided.  

In addition, his quarters were located next to the generator room.  The generators were loud enough to disrupt sleep.  He served as a minesweeper for approximately 2 years.

Subsequent to service the Veteran engaged in limited work with hand tools in the construction business for a couple of months.  He then worked for the power company as house foreman.  Toward the end of his career with the power company he was exposed to limited noise as he was stationed near a powder mixer, which produced noise similar to a bakery dough mixer.  After 5.5 years, he switched to hauling cars until his retirement in 1990.  Other than the limited noise exposure at work, he engaged in recreational construction remodelling houses and limited hunting.

The Veteran's DD Form 214 states that he was a Seaman, First Class and that he completed mine warfare school.  Service treatment records do not show complaints related to his ears or hearing loss.  The whisper test was normal at separation from service.

In this case, an April 2009 VA outpatient treatment record shows that the Veteran's hearing loss meets the criteria for a current hearing loss disability for VA purposes.  The diagnosis was bilateral sensorineural hearing loss with poor word discrimination ability, bilaterally.  No opinion regarding the etiology of the hearing loss was provided.

In this case, the Board finds the Veteran's testimony regarding noise exposure during service credible.  He claims to have been involved with mine sweeping and detonation and his personnel forms confirm that he was trained in mine warfare.  The Board also believes that he was exposed to engine or generator noise while stationed aboard ships during service.  None of the evidence suggests that his hearing loss is the result of other factors, thus the Board finds that the Veteran should be given the benefit of the doubt that his hearing loss is related to the noise exposure in service.  Accordingly, the claim is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran seeks a compensable rating for his service-connected right eye disability.  In April 2011, the Veteran had a VA examination that addressed both eyes.  The examiner found residuals of the service-connected right eye disability, pterygium noted as dilated blood vessels on the conjunctiva.  Subsequent to receiving the VA examination report, the RO did not issue a supplemental statement of the case (SSOC) and the Veteran has not submitted a waiver of RO review of the additional evidence.  Therefore, because this new evidence is pertinent to the claim on appeal, the evidence has not been reviewed by the RO, and he has not submitted an appropriate waiver, this evidence must be referred to the RO for consideration.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Readjudicate the Veteran's claims on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


